UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1593


MARIE ASSA’AD-FALTAS,

                Party-in-Interest - Appellant,

          and

JONATHAN DAVID MCCOY,

                Plaintiff,

          v.

CITY OF COLUMBIA; JOHN K. PASSMORE, in his individual and
official capacity; JAMES HEYWOOD, in his individual and
official capacity; AMANDA H. LONG, in her individual and
official capacity,

                Defendants – Appellees,

          and

COLUMBIA POLICE DEPARTMENT, CITY OF,

                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.       Joseph F. Anderson, Jr.,
District Judge. (5:10-cv-00132-JFA)


Submitted:   December 17, 2013             Decided:   December 19, 2013


Before KING, GREGORY, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Marie Therese Assa’ad-Faltas, Appellant Pro Se.    Peter Michael
Balthazor, OFFICE OF THE CITY ATTORNEY, Columbia, South
Carolina; Matthew Blaine Rosbrugh, MBR LAW, LLC, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Marie    Therese     Assa’ad-Faltas          appeals       the       district

court’s    order    summarily     denying    her       motion    for       a    permanent

injunction.        Assa’ad-Faltas has also filed an application to

proceed in forma pauperis, as well as motions to mediate the

appeal,    to    impose    sanctions,      and    to    strike       the       Appellees’

informal brief.        The Appellees have filed a motion to dismiss

the appeal, to dismiss the City of Columbia from the appeal, and

for sanctions against Assa’ad-Faltas.

            We have reviewed the record and find no reversible

error.          Accordingly,     although        we    grant       Assa’ad-Faltas’s

application to proceed in forma pauperis, we deny the remaining

pending motions and affirm the district court’s order.                           Assa’ad-

Faltas v. City of Columbia, No. 5:10-cv-00132-JFA (D.S.C. May 1,

2013).     We dispense with oral argument because the facts and

legal    contentions      are   adequately       presented      in    the       materials

before    this    court   and   argument    would      not   aid     the       decisional

process.

                                                                                 AFFIRMED




                                        3